Citation Nr: 0704322	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1985 to 
September 1996.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, with regard to Veterans Claims Assistance Act of 2000 
(VCAA) notice, VA must ask the claimant to provide any 
evidence in his possession that pertains to the claims.  38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  Such notice is absent in the April 2003 
and January 2004 VCAA letters.  The RO must include this 
statement with VCAA notice.  The notice should also list the 
known risk factors for HIV, requesting that the veteran 
provide a history of risk factors before, during, and after 
service.  In addition, with regard to TDIU, the notice must 
indicate that if the veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), an 
extra-schedular rating is for consideration where the veteran 
is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  See 38 
C.F.R. § 4.16(b).  Finally, the VCAA notice should also be 
compliant with Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
 
Second, and more importantly, the RO must undertake further 
efforts to obtain pertinent missing service medical records 
(SMRs) identified by the veteran.  In this regard, the RO 
attempted to obtain additional SMRs from the Naval Medical 
Center in Portsmouth, Virginia that reflect hospitalization 
and treatment for his cervical spine condition from February 
1996 to August 1996.  According to the veteran, such records 
would also reflect a negative HIV test prior to surgery in 
February or March of 1996 and evidence of blood transfusions 
at the time of surgery in May 1996.  

While it is not clear that this information currently exists 
(or did exist), and such facts would not necessarily provide 
a basis to grant this claim, the Board believes that under 
the current law and facts of this case an additional effort 
should be made to locate these alleged service records.  In 
this regard, a response received in April 2004 from the Naval 
Medical Center in Portsmouth indicated that there are no 
inpatient records at that facility for the veteran, but that 
records may be obtained at the McDonald Army Community 
Hospital in Ft. Eustis, Virginia, or with the National 
Personnel Records Center (NPRC).  The RO has not sufficiently 
undertaken efforts to obtain these additional SMRs.      

When VA attempts to obtain records from a federal department 
or agency, the efforts to obtain those records must continue 
until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2005).  In 
addition, in circumstances in which the veteran's SMRs are 
missing or destroyed, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision...."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
Given the importance of the inpatient SMRs at issue, the 
Board finds it necessary to remand the claim to ensure that 
all proper avenues for securing these records have been 
pursued and to afford the veteran every benefit of assistance 
from the VA.    

In this respect, records of inpatient treatment in service 
are sent to the NPRC but kept in a separate file from the 
file containing other service medical records.  The Board is 
unable to discern whether a specific request for "clinical" 
records was made or whether the specific code to request 
records of in-service inpatient treatment was used to request 
records from the NPRC.  Consequently, the RO should request 
that the NPRC locate any additional inpatient SMRs from the 
Naval Medical Center in Portsmouth, Virginia that reflect 
hospitalization and treatment for his cervical spine 
condition from February 1996 to August 1996.  In addition, 
the RO should also undertake efforts to secure SMRs from the 
McDonald Army Community Hospital in Ft. Eustis, Virginia 
dated from February 1996 to August 1996.     

Third, with regard to his TDIU claim, the evidence currently 
does not show that the veteran meets the veteran meets the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a), or that he unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  See Employer information letter 
dated April 2003.  Consequently, an examination to determine 
TDIU is not warranted by the evidence at this time.  However, 
a January 2005 VA treatment record indicates that the veteran 
is undergoing training under VA's Chapter 31 vocational 
rehabilitation program.  When the veteran reports that he was 
seen by a vocational rehabilitation counselor, the Board is 
on notice of the existence of those records and is obliged to 
obtain and consider them.  See Moore v. Gober, 10 Vet. App. 
436 (1997).  The RO should obtain these records and associate 
them with the claims folder.     

Fourth, with regard to his HIV claim, the veteran alleges 
incurring an HIV infection from blood transfusions received 
during cervical spine surgery in service in May 1996.  He 
contends that HIV test results conducted prior to surgery in 
March or April of 1996 were negative.  Private laboratory 
results reflect the first diagnosis of HIV positive status in 
July 2002, approximately six years after service.  A private 
physician, "E.J.," M.D., stated in an April 2003 letter 
that the veteran's HIV infection has been established for 
some time, likely for several years.  The veteran asserts 
that besides the blood transfusions, there have been no other 
risk factors since his March/April 1996 HIV test was 
negative.  See February 2003 claim and March 2005 substantive 
appeal.   

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 C.F.R. § 3.159(c)(4)(i).  

In this case, the Board finds that the current evidence is 
insufficient to make a decision on the claim, such that a 
medical opinion is needed as to the etiology of the veteran's 
HIV.            

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice for both 
claims on appeal under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that requests the veteran to provide 
any evidence in his possession that 
pertains to the claims.  The notice 
must also list the known risk factors 
for HIV, requesting that the veteran 
provide a history of risk factors 
before, during, and after service.       
In addition, with regard to TDIU, the 
notice must indicate that if the 
veteran fails to meet the applicable 
percentage standards enunciated in 38 
C.F.R. § 4.16(a), an extra-schedular 
rating is for consideration where the 
veteran is unable to secure or follow 
a substantially gainful occupation by 
reason of service-connected 
disability.  Finally, the notice must 
comply with 38 U.S.C.A. § 5103(a) and 
any applicable legal precedent, 
including the recent case of Dingess 
v. Nicholson, 19 Vet. App. 473 
(2006).  

2.	The RO should contact the NPRC and 
attempt to secure any additional 
records of inpatient treatment from 
the Naval Medical Center in 
Portsmouth, Virginia that reflect 
hospitalization and treatment for his 
cervical spine condition from 
February 1996 to August 1996, to 
include any HIV tests conducted and 
possible blood transfusions.  The RO 
should ensure that it specifically 
asks for "clinical" records and 
that the request is issued under the 
appropriate request code and directed 
to the correct facility.  In 
addition, the RO should also 
undertake efforts to secure SMRs from 
the McDonald Army Community Hospital 
in Ft. Eustis, Virginia dated from 
February 1996 to August 1996.  All 
attempts to secure these SMRs must be 
documented in the claims folder.  If 
no records are available from each 
source, a negative reply to that 
effect is required.  The veteran is 
asked to assist, if possible, in 
obtaining these records.  

3.	The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder including any counselor's 
assessment and associate it with the 
claims folder.  

4.	The RO should arrange for the claims 
file to be reviewed by a specialist 
in infectious disease or other 
appropriate medical specialist (if 
possible, but not required) for the 
purpose of determining the etiology 
of the veteran's HIV infection.        
      Based on a comprehensive review of 
the claims folder, the examiner should 
provide an opinion as to whether it is 
at least as likely as not (a 50 
percent probability) that the veteran 
incurred his HIV infection during 
service from March 1985 to September 
1996, i.e. from blood transfusions 
during cervical spine surgery 
performed in service in May 1996.  In 
making this determination, the 
examiner should review the April 2003 
treatment letter of "E.D.," M.D., 
who indicated that the veteran's HIV 
had been established for quite some 
time.  

      The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The 
examiner should include a complete 
explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of 
the record.  If the examiner is unable 
to provide the requested opinion, the 
examination report should so state.
	
5.	After ensuring proper completion of 
this development, the RO should 
readjudicate the issues on appeal.  
If either disposition remains 
unfavorable, the RO should furnish 
the veteran and his representative a 
supplemental statement of the case 
(SSOC) and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


